Citation Nr: 1718444	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a left foot scar.

3.  Entitlement to a compensable rating for residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to January 1986.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) which established service connection for residuals of a fracture of the right fifth metacarpal, and assigned 0 percent rating; established service connection for corn removal scars of both feet, and assigned 0 percent ratings; and denied service connection for right-sided low back pain, right leg tension, and neck tension.  

In June 2012, the Board affirmed the denials of service connection and the appeals for increased ratings.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims, abandoning the claims for higher initial ratings.  In April 2013, based on a Joint Motion For Partial Remand, the Court remanded that part of the Board's June 2012 decision denying service connection for right-sided low back pain; right leg tension, including as secondary to a lumbar spine disability; and neck tension, including as secondary to a lumbar spine disability, for action consistent with the terms of the Joint Motion  The Court dismissed the claims for higher initial ratings.  

In October 2013 and February 2016, the Board remanded the service connection claims to the RO.  An August 2016 rating decision established service connection for right leg and low back disabilities.  Those claims have been granted and are no longer on appeal.  

This appeal also comes before the Board on appeal from a December 2013 rating decision in which continued a 0 percent rating for residuals of a fracture of the right fifth metacarpal.  Following Court's April 2013 dismissal, the Veteran filed another claim for increase for that disability.

During the course of this appeal, the Veteran requested a hearing in support of his appeal at the RO.  In a March 2009 written statement, he withdrew that request.

In a written statement dated July 2014, the Veteran raised claims for service connection for peripheral neuropathy of the upper and lower extremities.  The Board refers that matter to the RO for appropriate action.  

The Board claims for service connection for a neck disability and increased rating for corn removal scar of the left foot are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Residuals of a right fifth metacarpal fracture include popping, cramping, functionally impairing pain, including on motion, and limitation of motion, increased on repetitive use, affecting the right little finger and hand.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating, but not higher, for residuals of a fracture of the right fifth metacarpal, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

Here, the Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since undergoing VA examinations, he has not asserted that the examination reports are inadequate to decide this claim.  The Board finds that no further notification or assistance is necessary.  Scott v. McDonald, 789 F.3d (Fed. Cir. 2015).

Analysis

The RO has rated residuals of a right fifth metacarpal fracture 0 percent pursuant to Diagnostic Codes 5015 and 5230.  38 C.F.R. § 4.71a (2016).

The Veteran seeks a rating of at least 10 percent for those residuals on the basis that they interfere with his ability to function.  According to written statements he submitted in October 2008, April 2009, July 2014, March 2015 and February 2016, due to right hand cramping, soreness and intense, constant pain, including on motion, he has difficulty gripping, steering a vehicle, writing more than one page, and cannot lift more than 50 pounds.  He questions the applicability of Diagnostic Code 5230, under which the disability is rated, because he claims that the residuals of the fracture affect his entire hand, not just the little finger. 

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the course of this appeal, the Board finds that the disability at issue neither worsened nor improved such that the assignment of separate ratings are not warranted.  

Diagnostic Code 5015 governs ratings of benign new growths of bones.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2016).  That disability is to be rated based on limitation of motion of the affected part, as degenerative arthritis.  The affected part in this case is the right little finger.  Therefore, Diagnostic Code 5230, which governs ratings of limitation of motion of the little finger, is applicable.  Diagnostic Code 5230 provides a 0 percent rating is assigned for any limitation of motion, whether affecting the major or minor finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).  However, according to Diagnostic Code 5003, which governs ratings of degenerative arthritis, when the limitation of motion is noncompensable under the appropriate Diagnostic Code, and there is X-ray evidence of arthritis, a 10 percent rating is assigned each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  That rating is not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. §§ 4.40, 4.45 (2016). 

With joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when rating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Based on those criteria, the Board finds that the evidence supports the assignment of a 0 percent rating for residuals of a right fifth metacarpal fracture.  There is demonstrable joint pathology on X-ray, and the joint is painful, and thus entitled to the minimum compensable rating.  38 C.F.R. § 4.59 (2016).

During the course of this appeal, the Veteran expressed right hand complaints, and underwent VA examinations of the right little finger and hand.  During VA examinations in July 2007, February 2008 and December 2013, medical professionals noted pain to palpation of the right lateral mid hand; limited, painful motion of the right little finger; and additional limitation of motion on repetitive use.  In December 2013, the VA examiner found those symptoms impacted the Veteran's functional ability to work by causing him to switch hands when lifting.  That finding confirms the Veteran's competent reports of functional impairment of the right little finger, including while driving and writing.  A right little finger disability so described warrants the assignment of a 10 percent rating under 38 C.F.R. § 4.59, in conjunction with Diagnostic Code 5003, 5015, and 5230.    

This 10 percent schedular rating contemplates all residuals of the right fifth metacarpal fracture, including the popping, cramping, pain, including on motion, and limitation of motion, and increased on repetitive use, as those symptoms cause the functional impairment.  There is no evidence of record indicating that there are other symptoms affecting the Veteran's right little finger, which would warrant the assignment of a rating in excess of 10 percent under any other Diagnostic Code.  In addition, the Veteran does not claim the rating criteria are inadequate to rate the disability, thereby necessitating consideration of this claim on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that the criteria for a rating greater than 10 percent are not met because the evidence does not show disability equivalent to amputation of the little finger with metacarpal resection and more than on half of the bone lost.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2016).

In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.

Accordingly, the Board finds that the criteria for an increased rating of 10 percent, but not higher, for residuals of a right fifth metacarpal fracture are met.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to 10 percent rating, but not higher, for residuals of a fracture of the right fifth metacarpal, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection a neck disability, and a higher rating for left foot corn removal scar, but additional action is needed before the Board can proceed.

The Veteran alleges that the current neck disability initially manifested in service in 1983.  During the course of this appeal, the RO provided VA examinations of his neck so that examiners could address that assertion.  The Board finds that the reports of these examinations are incomplete to decide this claim.  The examiners ruled out a relationship between the current neck disability and service based on a finding that the Veteran did not experience neck problems until many years after service, following a 2012 motor vehicle accident.  In so concluding, the examiners ignored the Veteran's assertions, including competent evidence of lay-observable neck symptoms during and after service.  They also ignored pertinent clinical evidence of record, including treatment records dated in 1998, showing neck and back problems, and x-rays dated in February 2008, showing degenerative disc disease of the cervical spine.  In addition, because the back disabilitywas not service-connected at the time of the examination, no examination has addressed whether neck and back disabilities are related.

A May 2015 rating decision continued a 10 percent rating for a left foot scar, residuals of a corn removal.  The Veteran filed a notice of disagreement in November 2015.  No statement of the case has yet been issued.  Therefore, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to an increased rating for a left foot corn removal scar.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that claim.  If a timely substantive appeal is received, return the claim to the Board. 

2.  Schedule the Veteran for a VA examination of a neck disability with a medical doctor examiner.  The examiner should review all pertinent evidence of record, including the service medical records; 1998 post-service treatment records, which refer to neck, back, and shoulder pain and a 1995 injury; 2008 cervical spine x-rays showing degenerative disc disease of the cervical spine; 2012 post-service treatment records which refer to a motor vehicle accident; and reports of VA examinations conducted in February 2008 and May 2016.  The examiner should record in detail the Veteran's history of neck symptoms, including when they initially manifested and whether they continued to do so between service and his 2008 diagnosis of degnerative disc disease of the cervical spine.  The examiner should accept as competent any reports of lay-observable neck symptoms.  The examiner should provide a rationale for all opinions expressed, including by citing to the evidence of record.  The examiner should provide the following information: 

(a)  The examiner should diagnose all neck disabilities found and which were diagnosed during the course of the appeal.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neck disability was present is service or is related to service or any event of service.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neck disability was caused by service-connected disabilities, to include a lumbar spine disability.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neck disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to include a lumbar spine disability.

3.  Then, readjudicate the claim for service connection for a neck disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


